TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 11, 2019



                                       NO. 03-18-00200-CV


                                     Eva Ramirez, Appellant

                                                  v.

                                   Eddie Ramirez, Jr., Appellee




   APPEAL FROM COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY
            BEFORE JUSTICES GOODWIN, BAKER, AND SMITH
              AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the orders signed by the trial court on January 25, 2018. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s orders. Therefore, the Court affirms the trial court’s orders. The appellant shall pay

all costs relating to this appeal, both in this Court and the court below.